Exhibit For Immediate Release Contact Information Monday, December 22, 2008 Investors: Roberto R. Thomae (210) 496-5300 ext. 214, bthomae@txco.com Media: Paul Hart (210) 496-5300 ext. 264, pdhart@txco.com TXCO Resources Adjusts Operations, CAPEX Plans SAN ANTONIO December 22, 2008 TXCO Resources Inc. (Nasdaq:TXCO) today announced it has reduced operating levels in certain South Texas project areas and expects to announce details of its ongoing capital expenditure program in January 2009, in response to current oil and gas market uncertainties. "TXCO has outstanding long-term growth opportunities," said CEO James E. Sigmon. "However due to the unstable financial and commodity price environment we currently face, we have refocused our efforts and are taking proactive steps designed to improve the Company’s liquidity and financial strength going forward, including selective asset divestitures and holding active discussions with our lenders. We believe these are prudent steps to take, given the current economic environment." The Company has undertaken important and systematic cost reductions necessitated by volatile, lower commodity prices, affecting the entire oil and gas industry, and its need to comply with existing bank credit facility covenants. These actions include a previously announced slowdown in fourth-quarter drilling activity, as well as operating staff reductions in two wholly owned subsidiary companies, TXCO Drilling and Charro Energy, the Company’s heavy oil subsidiary. The combined staff reduction is 20 percent of the total employee count of TXCO and its subsidiaries.
